Citation Nr: 9935071	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  95-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of multiple joints, currently evaluated at 20 
percent disabling.

2.  Entitlement to an increased current (compensable) 
evaluation for a lumbar muscle strain, to include restoration 
of a 10 percent disability rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1978 to June 1991.  
He had service in Southwest Asia from September 1990 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for an increased 
rating for degenerative arthritis and reduced the veteran's 
service-connected lumbar spine disability from 10 percent to 
a noncompensable evaluation by rating decision dated in 
August 1995.

In July 1999, the Board remanded the issues to the RO in 
order to clarify whether the veteran desired a hearing before 
the Board.  He responded that he did not.  As the requested 
development has been accomplished, the case is now ready for 
appellate review.

Finally, the issue of restoration for the veteran's lumbar 
spine disability will be discussed below as it deals with the 
propriety of the reduction that was accomplished.  However, 
the Board must consider all appropriate codes.  Therefore, to 
the extent the veteran's claim includes a claim for a current 
increased rating for a lumbar muscle strain, that matter will 
be addressed with the issue of an increased rating for 
degenerative arthritis, only in the REMAND section of this 
Board decision.


FINDINGS OF FACT

1.  At the time of the reduction in 1995, the veteran lumbar 
muscle strain disability rating had been in effect since 
1992, less than five years.

2.  At the time of the reduction, the veteran's lumbar muscle 
strain disability was manifested by normal posture, 
essentially full range of motion, and no tenderness.  There 
was no objective evidence of characteristic pain on motion; 
more than slight symptoms were not shown.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation for a 
lumbar muscle strain disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.105(e), 3.344, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The relevant VA regulations provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e) (1999).  
Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to be 
informed that he/she may request a predetermination hearing, 
provided that the request is received by the VA within 30 
days from the date of the notice.  If additional evidence is 
not received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h) (1999).

In the instant case, the Board finds that the RO provided the 
veteran with appropriate notice of the proposed reduction of 
his lumbar muscle strain disability. Specifically, the RO 
issued a rating decision in June 1995 proposing the reduction 
in the veteran's 10 percent disability evaluation for a 
lumbar muscle strain disorder, and he was notified of the 
proposed action by letter dated June 26, 1995.  He submitted 
a notice of disagreement but did not request a 
predetermination hearing.  No additional evidence was 
submitted.  The proposed reduction was effectuated in an 
August 1995 rating decision, made effective November 1, 1995.  
Therefore, the Board determines that the RO's reduction of 
the evaluation of the veteran's lumbar muscle strain was 
procedurally in accordance with the provisions of 38 C.F.R. 
§ 3.105. 

Turning next to the issue of the decision to reduce the 
veteran's evaluation itself, the Board notes that under 38 
C.F.R. § 3.344, if a rating has been in effect for 5 years or 
more, there must be material improvement in the disability 
before there is any rating reduction.  See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992).  Thus, for 
disabilities which have continued for 5 years or more, the 
issue is whether material improvement in a veteran's 
disability was demonstrated in order to warrant a reduction 
in such compensation benefits.  See Kitchens v. Brown, 7 Vet. 
App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  
However, those provisions do not apply to disabilities which 
have not become stabilized and are likely to improve.  Re-
examinations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c) (1999).

In the instant case, service connection was established for a 
lumbar muscle strain under DC 5295 by a rating decision dated 
in April 1992, and a 10 percent evaluation was assigned 
thereto, effective July 1, 1991.  The initial VA examination 
report dated in January 1992 showed normal posture, normal 
lumbar lordosis, no tenderness or spasm of the paravertebral 
muscles, forward flexion to 80 degrees, lateral flexion to 35 
degrees, straight leg raises to 60 degrees, an ability to 
squat, and normal heel-toe walking.  The examiner diagnoses 
included lumbar muscle strain.  Thereafter, the RO assigned a 
10 percent disability rating.  A February 1993 orthopedic 
clinic note revealed that the veteran complained of some back 
discomfort but the physical examination was noted to be 
normal.   

In December 1994, the veteran filed a claim for an increased 
rating for, among other things, his lumbar muscle strain 
disability.  In a February 1995 VA examination report, the 
veteran related that he injured his back in service and 
complained of low back discomfort aggravated by physical 
activity but was receiving no definitive treatment for any 
problems with his musculoskeletal system.  Physical 
examination revealed that he was small framed and markedly 
obese.  He demonstrated normal posture, walked with a slight 
waddling gait primarily due to obesity, and had no limp.  He 
bent forward to 80 degrees, which the examiner remarked was 
limited primarily by his pendulous abdomen rather than any 
muscle pain or spasm.  

The examination further showed that the veteran had no 
paralumbar muscle tenderness, and no tenderness in either 
sciatic notch.  Leg lengths were equal, he had normal 
symmetrical development of the musculature of both lower 
extremities, and he could stand on his heels and toes without 
difficulty.  He had negative straight leg raises, had no 
evidence of neurologic deficits in either lower extremity, 
and had full pain free range of motion to all joints of all 
four extremities, demonstrating no contracture or localized 
tenderness or deformity.  The clinical impression was 
exogenous obesity.  The examiner opined that the veteran's 
musculoskeletal complaints related primarily to a poor 
physical condition and exogenous obesity and that the veteran 
had no measurable degree of degenerative changes above that 
which would be considered normal for his age.

The RO subsequently proposed to reduce the evaluation for the 
veteran's lumbar muscle strain disability by rating decision 
dated in June 1995 on the basis that the evidence did not 
justify a 10 percent disability rating.  He was provided 
notice but offered no additional medical evidence in support 
of his claim and did not request a hearing.  By rating 
decision dated in August 1995, the evaluation was reduced to 
a noncompensable rating.

The Board stresses that this analysis is based on a rating 
reduction, rather than an increased rating.  See Dofflemyer 
v. Derwinski, 2 Vet. App. 277 (1992).  In addition, the Board 
notes that the provisions of 38 C.F.R. § 3.344 do not apply 
because the veteran's disability rating had not been in 
effect for more than 5 years.  Nonetheless, the Board finds 
that the examination which formed the basis of the reduction 
was as full and complete as the examination which formed the 
basis for the original grant.  Further, the medical evidence 
indicates that there has been no regular treatment for a low 
back disability and the veteran's low back disability appears 
to be stable.  

For purposes of evaluating the propriety of the reduction, 
the Board notes that the veteran's service-connected lumbar 
muscle strain disability is evaluated under DC 5295.  Under 
DC 5295, a noncompensable evaluation is warranted upon a 
showing of slight lumbosacral strain with subjective symptoms 
only, while a 10 percent evaluation may be assigned with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent 
evaluation, the highest awarded under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1999).

In this regard, the Board notes that the medical evidence 
associated with the claims file at the time of the reduction 
does not reflect that the veteran experienced  objective pain 
on motion.  Specifically, straight leg raises were negative, 
the veteran had nearly full range of motion, and there was no 
muscle tenderness reported.  Thus, it was apparent that the 
veteran no longer warranted a 10 percent schedular evaluation 
for a lumbar muscle strain.  Similar normal findings were 
recorded in the single outpatient treatment record addressing 
the veteran's low back disability.  While there is no 
question that the veteran reported subjective complaints of 
pain, the clinical evidence of record does not disclose that 
he has objective symptoms consistent with a 10 percent 
rating.  Accordingly, in view of the above, the Board 
concludes that the preponderance of the evidence is against 
entitlement to restoration of a 10 percent disability rating 
for a lumbar muscle strain and the reduction was proper.  


ORDER

Entitlement to restoration of a 10 percent schedular 
evaluation for a lumbar muscle strain is denied. 


REMAND

With respect to the remaining issues, the Board finds that 
the veteran's claims of an increased rating for degenerative 
arthritis, and to the extent he claims an increased current 
rating for a lumbar muscle strain, are well-grounded by 
virtue of his statements that he has suffered an increase in 
disability.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997).  As such, the Board has a duty to assist the veteran 
in the development of facts pertinent to his claim and ensure 
full compliance with due process.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.159 (1999).  This 
duty to assist involves obtaining potentially relevant 
medical reports.  Lind v. Principi, 3 Vet. App. 493, 494 
(1992) (federal agencies); White v. Derwinski, 1 Vet. 
App. 519, 521 (1991) (private records); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (Social Security records).  
It also includes a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of disability.  Peters v. Brown, 6 Vet. 
App. 540, 542 (1994); Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Moreover, the Board is mindful that 
if an examination report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Finally, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court) found 
inadequate a physical examination that did not describe 
functional loss due to pain.  

The Board finds the record as it stands is insufficient for 
purposes of rendering an objectively supported evaluation as 
to the nature of the veteran's complaints and, thus, to 
evaluate the degenerative arthritis claim and the current 
lumbar muscle strain disability on appeal.  (There is also a 
question as to whether there may arthritic changes in the 
spine.)  Thus, in view of the veteran's complaints, the 
medical evidence received to date, the contentions advanced, 
and the posture of the case at this time, the Board finds 
that additional development in this area is indicated.  A 
remand of these issues was requested by the veteran's 
representative.

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for degenerative arthritis and/or a 
lumbar muscle strain disability not 
already associated with the claims file.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claims.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  The veteran should then be scheduled 
for the appropriate VA examination(s) in 
order to determine the nature and 
severity of his current degenerative 
arthritis disorder and lumbar muscle 
strain disability (to include whether 
there is arthritis in the lumbar spine).  
The claims file should be made available 
to the examiner for review.  

With respect to both claims, all 
indicated tests and studies should be 
performed including, but not limited to, 
objective range of motion values, 
expressed in degrees, as appropriate.  
The examiner should specify what 
constitutes a full range of motion.  If 
limited motion is demonstrated, an 
opinion as to any increased functional 
loss due to painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  

With respect to the lumbar muscle strain 
disability, the examiner is specifically 
requested to provide a medical opinion on 
whether the veteran experiences pain on 
motion, muscle spasm on forward bending, 
loss of lateral spine motion, or abnormal 
mobility on forced motion.  The examiner 
is also requested to determine whether 
the veteran has intervertebral disc 
syndrome or arthritis and whether either 
is related to his service-connected 
lumbar muscle strain.  Finally, the 
examiner is requested to offer an opinion 
as to the degree of impact that the 
veteran's physical condition and obesity 
relate to his musculoskeletal complaints.

With respect to degenerative arthritis, 
the examiner is requested to indicate 
whether the veteran has signs or symptoms 
of degenerative arthritis and identify 
the joint or joints involved.  If 
arthritis is present in multiple joints, 
impairment of motion, functional loss due 
to pain, weakness, etc. should be 
identified for each joint involved.  

4.  The RO should then readjudicate the 
issues of entitlement to increased 
ratings for degenerative arthritis of 
multiple joints and for a lumbar spinal 
disorder.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, in accordance with 
applicable provisions.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in these claims.  No action is required of the 
veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal






